Name: Council Regulation (EC) No 1116/2001 of 5 June 2001 amending Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances
 Type: Regulation
 Subject Matter: economic geography;  chemistry;  information and information processing;  criminal law;  health;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R1116Council Regulation (EC) No 1116/2001 of 5 June 2001 amending Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances Official Journal L 153 , 08/06/2001 P. 0004 - 0005Council Regulation (EC) No 1116/2001of 5 June 2001amending Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substancesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Regulation (EEC) No 3677/90(1) lays down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances.(2) The measures applicable to sassafras oil are currently interpreted in different ways in the Community, since it is regarded as a mixture containing safrole and is therefore controlled in some Member States, while other Member States regard it as a natural product not subject to controls. Inserting a reference to natural products in the definition of scheduled substance should resolve this discrepancy and therefore allow controls to be applied to sassafras oil. Only natural products from which scheduled substances can be easily extracted should be covered by the definition.(3) The establishment of a cooperation procedure is foreseen in the European Union's anti-drug action plan, approved by the Santa Maria da Feira European Council on 19 and 20 June 2000. To underpin cooperation between the authorities of the Member States and the chemical industry, in particular as regards substances which, although not covered by the rules on precursors, may be used in the illicit manufacture of synthetic drugs, the Commission should be given responsibility for drawing up guidelines to assist that industry.(4) The provisions of Regulation (EEC) No 3677/90 concerning the committee procedure should be amended to take account of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(2).(5) Regulation (EEC) No 3677/90 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3677/90 is amended as follows:1. In Article 1(2), point (a) shall be replaced by the following: "(a) 'scheduled substance' means any substance listed in the Annex, including mixtures and natural products containing such substances. This excludes medicines, pharmaceutical preparations, mixtures, natural products or other preparations containing scheduled substances that are compounded in such a way that such substances cannot be easily used or recovered by readily applicable or economically viable means;";2. The following Article shall be inserted: "Article 3aGuidelines1. In order to facilitate the cooperation referred to in Article 3 and to extend it to cover non-scheduled substances commonly used in the illicit manufacture of narcotic drugs and psychotropic substances, the Commission shall, acting in accordance with the procedure referred to in Article 10(2), draw up and update guidelines to assist the chemical industry.2. The guidelines shall provide, in particular:(a) information on how to recognise and notify suspect transactions;(b) a regularly updated list of non-scheduled substances commonly used in the illicit manufacture of narcotic drugs and psychotropic substances, to enable the industry to monitor on a voluntary basis the trade in such substances;(c) other information which may be deemed useful.3. The Member States shall ensure that the guidelines and the list referred to in paragraph 2(b) are regularly disseminated in a manner deemed appropriate by the competent authorities in line with the objectives of the guidelines.";3. Article 10 shall be replaced by the following: "Article 101. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down for in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure."4. The following Article shall be inserted: "Article 10aThe measures necessary for the implementation of this Regulation shall be adopted in accordance with the procedure referred to in Article 10(2).This procedure shall be followed, in particular, for:(a) the determination of the quantities of the scheduled substances listed in Category 3 and the identification of mixtures containing scheduled substances listed in Category 3 pursuant to the second subparagraph of Article 2a(2);(b) the identification of countries and substances pursuant to Article 5(2);(c) the adoption of export authorisation requirements pursuant to Article 5a (1)(b) whenever there is no agreement with the third country in question;(d) the adoption of the model export authorisation form referred to in Article 4, as well as the detailed rules concerning its use and the detailed rules for implementation of the open individual authorisation system referred to in Articles 5 and 5a;(e) the amendment of the Annex to this Regulation in cases where the tables in the Annex to the United Nations Convention are themselves amended."Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 5 June 2001.For the CouncilThe PresidentL. Engqvist(1) OJ L 357, 20.12.1990, p. 1; Regulation as last amended by Commission Regulation (EEC) No 3769/92 (OJ L 383, 29.12.1992, p. 17).(2) OJ L 184, 17.7.1999, p. 23.